Citation Nr: 0520754	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for Post-
Traumatic Stress Disorder (PTSD).  

2.  Entitlement to a rating in excess of 40 percent for 
status post varicose veins of the right leg.  

3.  Entitlement to a rating in excess of 30 percent for 
residuals of a right knee injury, status post arthroscopy and 
medial menisectomy.  

4.  Entitlement to a rating in excess of 10 percent for 
tinnitus.  

5.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

6.  Entitlement to a compensable evaluation for atrophy of 
the right testis.

7.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1962 to March 
1965 and from September 1966 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In a March 2002 rating action, the RO denied entitlement to 
TDIU.  A notice of disagreement was received in August 2002, 
a statement of the case was issued in April 2003, and a 
substantive appeal was received in May 2003.  

In an August 2002 rating action, the RO denied the claims of 
entitlement to increased ratings for PTSD, a right knee 
disability, varicose veins of the right leg, atrophy of the 
left testicle, tinnitus and bilateral hearing loss.  A notice 
of disagreement was received in September 2002, a statement 
of the case was issued in April 2003, and a substantive 
appeal was received in May 2003.  

The veteran failed to report for a Board hearing which was 
scheduled in June 2004.  

As noted above, the veteran seeks a rating in excess of 10 
percent for his service-connected tinnitus, for the period 
from June 1, 2001.  The United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005), that 
reversed a decision of the Board of Veterans' Appeals (Board) 
which concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  The United States Department of Veterans  
Affairs (VA) disagrees with the Court's decision in Smith and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the  
adjudication of any tinnitus cases that have been stayed will 
be resumed.   

The issues of entitlement to a rating in excess of 30 percent 
for residuals of a right knee injury, status post arthroscopy 
and medial menisectomy, entitlement to a compensable 
evaluation for atrophy of the right testis, and entitlement 
to a total rating based on individual unemployability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is not productive of 
a  disability picture with symptoms such as gross impairment 
in  thought processes or communication, persistent delusions 
or  hallucinations, grossly inappropriate behavior, 
persistent  danger of hurting oneself or others, an 
intermittent  inability to perform the activities of daily 
living  (including maintenance of minimal personal hygiene),  
disorientation to time or place; memory loss for names of his  
close relatives, his own occupation, or his own name.

2.  The service connected varicose veins of the right leg are 
not manifested by repeated ulceration.  

3.  The veteran's service-connected bilateral hearing loss is 
productive of Level III hearing acuity in both ears. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 70 percent for the veteran's service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38  C.F.R. Part 4, including § 4.7 and Code 9411 
(2004).  

2.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the veteran's service-connected 
varicose veins of the right leg have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 7120 (2004).  

3.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 6100 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a June 2003 
VCAA letter, the statement of the case and the supplemental 
statement of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
June 2003 VCAA letter the appellant was advised of the types 
of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating actions on appeal were 
promulgated, the RO did provide notice to the claimant in 
June 2003 regarding what information and evidence was needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claims.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on these claims have been accomplished 
and that adjudication of the claims, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letter implicitly notified 
the appellant that he should submit any pertinent evidence in 
his possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with this claims, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Moreover, all available pertinent records have been 
obtained.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the 
issues being adjudicated by this appeal.  In July 2001, the 
veteran reported that he did not have any further evidence to 
submit in support of his claim for TDIU.  He has not 
indicated that he had any additional evidence to submit in 
support of his other claims.  The Board finds that no further 
action is required by VA to assist the veteran.

General Increased Rating Criteria

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete  
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Entitlement to a rating in excess of 70 percent for Post-
Traumatic Stress Disorder (PTSD).

The veteran's service-connected PTSD has been rated by the RO 
as 70 percent disabling under the provisions of Diagnostic 
Code 9411.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

In April 2002, the veteran submitted his claim for an 
increased rating for PTSD.  

On VA examination in June 2002, the veteran reported problems 
with sleep, intrusive thoughts, anger and irritability, 
exaggerated startle and hypervigilent behavior.  The veteran 
reported that it would take him in excess of one hour to fall 
asleep and that he averaged four hours of sleep at the most.  
He had disturbing dreams three to four times per week 
accompanied by night sweats.  He reported intrusive thoughts 
on a daily basis.  When the veteran became angry, he hit his 
head on the wall and had done this within 24 hours of the 
examination.  The veteran also reported smashing inanimate 
objects but did not strike people.  It was noted that the 
veteran continued to meet the avoidance criteria and went out 
late at night to avoid people.  He was looking forward to his 
grandson growing up.  The veteran reported frequent suicidal 
ideation and alleged that he had tried to hang himself three 
months prior but was found by his son.  He had not had any 
suicidal ideation since that episode and he did not have any 
intention to harm himself at the time of the examination.  He 
reported his relationship with his mother as very shaky but 
he loved his kids who provided stability in his life.  He was 
working as a custodian for the Indian Hospital on the 
graveyard shift.  He liked the solitude.  The veteran denied 
having any activities outside of his family.  His family 
members attempted to get him to go out but he resisted.   

Mental status examination revealed that the veteran's 
immediate and recent memories were intact and remote memory 
was good.  He was oriented in all spheres.  His speech was 
emotional at times but otherwise monotonous.  Thought 
processes were spontaneous and abundant but there was 
considerable rambling.  The veteran could be goal directed 
and relevant when refocused by the examiner.  There was no 
suicidal or homicidal ideation.  There were no delusions, 
ideas of reference or feelings of unreality.  Abstract 
ability was good and concentration was intact.  The veteran 
evaluated his mood as depressed and his range of affect as 
restricted.  Judgment was intact and insight was fair.  The 
pertinent diagnosis was chronic PTSD.  The examiner assigned 
a Global Assessment of Functioning (GAF) scale score of 40 at 
the time of the examination and the highest the veteran had 
functioned all year.  

The GAF scale is a scale reflecting the "psychological,  
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and  
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 41-50 score indicates "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  A 31-40 score indicates 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school)."  

It is clear that the veteran's PTSD results in significant 
impairment.  However, after comparing the veteran's PTSD 
symptomatology with the regulatory rating criteria, the Board 
finds the preponderance of the evidence is against a finding 
that the veteran's PTSD meets the schedular criteria for a 
100 percent rating.  Although the GAF score on its face 
suggests some impairment in reality associated areas, the 
examination findings show that the veteran does not suffer 
from any delusions or hallucinations.  There is no evidence 
of grossly inappropriate behavior.  The veteran is not 
disoriented as to time and place.  There is no evidence of 
gross impairment in thought processes or communication.  
Although the veteran is somewhat isolated, he maintains a 
relationship with his children and grandchildren.  There is 
no persuasive evidence that there is persistent danger of the 
veteran hurting himself or others.  The veteran had made a 
suicidal gesture three months prior to the May 2002 VA 
examination but there is no evidence indicating that the 
veteran had any further suicidal ideation since that time.  
Although the veteran has been suffering from PTSD for many 
years, he generally can take care of his own needs from day 
to day.  There is no evidence that he cannot remember his own 
name or the names of close relatives.  In sum, the criteria 
listed under Diagnostic Code 9411 for a 100 percent rating 
have not been met.  

Entitlement to a rating in excess of 40 percent for status 
post varicose veins of the right leg.

The veteran's service-connected varicose veins has been rated 
by the RO as 40 percent disabling under the provisions of 
Diagnostic Code 7120.  

Under Diagnostic Code 7120, a 40 percent rating is warranted 
for persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A 60 percent evaluation 
requires persistent edema or subcutaneous induration, stasis 
pigmentation or eczema and persistent ulceration.  A 100 
percent rating is warranted when the condition is manifested 
by massive board-like edema with constant pain at rest, 
provided that the symptoms are due to the effects of varicose 
veins.

Physical examination of the right leg in May 2002 revealed 
stasis dermatitis and scarring from vein stripping.  2+ edema 
was present.  The pertinent impression was chronic venous 
insufficiency of the right leg status post vein stripping and 
deep venous thrombosis.  

A lower extremity venous duplex examination revealed filling 
defect with reflux flow from superficial femoral down into 
the tibial veins which appeared recannalized flow suggestive 
of chronic deep venous thrombosis.  There was evidence for 
perforating veins in the lower ankle.  The lesser saphenous 
was patent but with reflux flow.  The greater saphenous vein 
appeared to be stripped.   

The remaining medical evidence of record is silent with 
respect to complaints of or treatment for varicose veins.  

The Board finds an rating in excess of 40 percent for 
varicose veins of the right leg is not warranted.  The 
essential element of the criteria for a 60 percent rating, 
which distinguishes it from the criteria of a 40 percent 
rating, is persistent ulceration.  In the present case, there 
is no evidence of the presence of ulceration associated with 
the veteran's service connected varicose veins.  Physical 
examination conducted in May 2002 did not result in a finding 
of any ulceration in the right leg.  In the absence of 
evidence of persistent ulceration, the current findings do 
not more nearly approximate or equate to the criteria for a 
60 percent rating.  As there is no factual basis for 
assigning a 60 percent rating for varicose veins of the right 
leg, the preponderance of the evidence is against the claim.

Entitlement to a compensable evaluation for bilateral hearing 
loss.

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  
Since his claim was received in August 2002, the current 
version of rating criteria for bilateral hearing loss which 
became effective June 10, 1999, are for consideration.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b). 

On the authorized audiological evaluation in June 2002, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
65
65
60
LEFT
50
60
105
105

The average pure tone threshold in the right ear was 59 
decibels and the average pure tone threshold in the left ear 
was 80 decibels.  Speech audiometry revealed speech 
recognition ability of 88 percent in both ears.  No other 
audiological evaluations were conducted during the pertinent 
time period.  

Applying the criteria found in 38 C.F.R. §§ 4.85-4.87, the 
veteran's audiological examination yielded level III hearing, 
bilaterally.  Entering the category III designations for each 
ear into Table VII results in a 0 disability rating under 
Diagnostic Code 6100.

The veteran's representative has argued that, but for the 
evaluation at 1000 Hertz, the veteran demonstrated evidence 
of exceptional patterns of hearing impairment bilaterally 
which required the disability be evaluated under the 
provisions of 38 C.F.R. § 4.86.  The Board finds, however, as 
noted above that the correct rating for hearing disability is 
derived by a purely mechanical application of the ratings 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  The Board does not 
have the ability to grant an increased rating under the 
provisions of 38 C.F.R. § 4.86 absent complete compliance 
with the requirements of that regulation i.e. there must be 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) of 55 decibels or more 
(emphasis added).  The degree of bilateral hearing loss shown 
by the June 2002 examination report fails to meet the 
standards for a 10 percent disability rating.  Therefore, the 
preponderance of the evidence is against the veteran's claim.   




ORDER

A rating in excess of 70 percent for PTSD is not warranted.  
A rating in excess of 40 percent for status post varicose 
veins of the right leg is not warranted.  A compensable 
evaluation for bilateral hearing loss is not warranted.  To 
this extent, the appeal is denied.  


REMAND

The veteran has claimed entitlement to an increased rating 
for residuals of a right knee injury, status post arthroscopy 
and medial menisectomy.  In August 1979, the RO granted 
service connection for post-operative residuals of a right 
knee injury noting at that time that the veteran had 
considerable laxity in the right knee.  The RO assigned a 20 
percent evaluation under Diagnostic Code 5257.  Subsequent 
evidence of record is conflicting as to whether the service 
connected disability is still manifested by instability.  
Some examinations resulted in findings of instability in the 
knee and some indicated that the right knee was stable.  At 
the time of the most recent VA examination which was 
conducted in May 2002, the veteran reported that he had daily 
problems with his knee giving way and locking.  The 
impression from the examination was degenerative joint 
disease of the right knee.  The examiner did not comment on 
the presence or absence of instability in the right knee.  

The Board finds a remand is required to determine if the 
veteran experiences any lateral instability or subluxation in 
his right knee.  This is because consideration must be given 
to the possibility of assigning separate evaluations for the 
veteran's right knee disability under Diagnostic Codes 5003 
and 5257, which is allowed so long as the evaluation of knee 
dysfunction under both codes does not amount to prohibited 
pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. 
No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997) (a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability); VA O.G.C. Prec. Op. No. 9-98 (Aug. 
14, 1998), 63 Fed. Reg. 56,704 (1998) (if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59).   

In February 1979, the veteran claimed entitlement to service 
connection for a problem with his left testicle.  VA 
examination in May 1979 resulted in a finding of atrophy of 
the right testicle.  In August 1979, the RO granted service 
connection for atrophy of the right testis and assigned a 
non-compensable evaluation.  In April 2002, the veteran 
submitted a statement which the RO construed as a claim for 
an increased rating for atrophy of the veteran's left 
testicle.  The RO thereafter denied the claim as physical 
examination at the time of a May 2002 VA examination revealed 
an atrophic right testicle.  The Board notes that at the time 
of an October 1999 VA examination, an impression was made of 
testicular atrophy of both testicles.  The veteran reportedly 
experienced atrophy of his right testicle in 1963 and atrophy 
of his left testicle in 1967.  The Board that clarification 
of this issue is necessary.  

Because the eventual determinations to be made on the right 
knee and testis issues may impact on the issue of a total 
rating based on individual unemployability (TDIU), appellate 
review of the TDIU issue is deferred at this time pending 
completion of the actions directed in this remand. . 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should schedule the veteran 
for a VA examination of his right knee to 
determine the nature and severity of his 
service-connected residuals of a right 
knee injury.  The claims folder should be 
made available to the examiner for 
review.  All medically indicated special 
tests should be accomplished.  The 
examiner should clearly report range of 
motion (in degrees) as well as the point 
(in degrees) where pain is elicited.  The 
examiner should also report whether there 
is additional functional loss due to 
weakness, fatigue, and/or incoordination.  
The examiner should also clearly report 
whether there is evidence of recurrent 
subluxation or lateral instability and, 
if so, whether it is slight, moderate, or 
severe.  

2.  The RO should also schedule the 
veteran for an appropriate examination 
clarify the nature and severity of his 
service-connected left testis disability.  
The claims folder should be made 
available to the examiner for review.  
The examiner should clearly report all 
clinical findings related to both 
testicles and (after reviewing the claims 
file) to offer an opinion as to the 
relationship of both to the veteran's 
active duty service.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating and/or 
separate ratings is/are warranted for the 
right knee disability.  The RO must 
adjudicate the claim of entitlement to an 
increased rating for atrophy of the left  
testis and consider whether service 
connection is warranted for atrophy of 
the right testis.  The RO should also 
adjudicate the TDIU issue.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


